Citation Nr: 0908146	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from September 1963 
to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of the 
hearing is of record.  The Veteran has submitted new evidence 
that relates to the issue on appeal.  The Veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).  

(By the June 2006 rating decision, the RO also awarded a 10 
percent rating for right upper extremity radiculopathy 
separate from the 20 percent rating it had awarded for disc 
disease of the cervical spine.  Whether a higher rating 
should be awarded for the radiculopathy is not now before the 
Board.)


FINDING OF FACT

The Veteran's service-connected cervical spine disability has 
been manifested since November 4, 2008, by disability 
tantamount to flexion of the cervical spine limited to 15 
degrees, but not before November 4, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
degenerative disc disease of the cervical spine before 
November 4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Code 5242, 5243 (2008).

2.  The criteria for a rating of 30 percent for degenerative 
disc disease of the cervical spine from November 4, 2008, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242, 
5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2006, before the AOJ's initial adjudication of the claim.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores, supra, at 47.  

While the notification did not specifically include notice to 
the Veteran that, to substantiate an increased rating claim, 
he must provide, or ask VA to obtain, medical or lay evidence 
demonstrating the effect that worsening of his condition has 
on his daily life, the Board notes that the Veteran was 
apprised of this in correspondence dated in May 2008.  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's increased rating 
claim, the claim was properly re-adjudicated in June 2008, 
which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
VA and private medical records, Social Security 
Administration (SSA) records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

The Veteran was afforded a VA examination in April 2006.  The 
Veteran reported pain all day every day in his neck.  He had 
no physician-directed bed rest in the last 12 months.  He was 
unable to lift more than 20 pounds, do any tight maneuvering, 
or tolerate jarring or vibratory activity such as mowing the 
lawn.  He was not working due to a low back injury.  He 
reported flares with headaches.  Examination revealed normal 
curvatures with no tenderness or spasm.  His range of motion 
was 35 degrees of forward flexion; 50 degrees of extension 
that diminished to 35 degrees with pain; 35 degrees of 
lateral bending bilaterally with pain; 40 degrees of right 
rotation with pain; and 60 degrees of left rotation.  He had 
no further diminution with repetitive testing.  The examiner 
noted that the Veteran had no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

In September 2006, the Veteran's SSA records were received 
and are not relevant to the Veteran's claim.  

The Veteran was afforded a second VA examination in May 2007.  
The Veteran reported pain.  He reported that he had pain all 
day every day, and that he had headaches from the neck pain 
about once a week lasting several hours.  He also reported 
that approximately twice a year, the pain was severe enough 
that he was not able to function.  He had no physician 
prescribed bed rest.  Examination of the cervical spine 
revealed normal curvatures.  There was no tenderness or 
spasm.  His range of motion was 35 degrees of flexion and 
extension; right lateral bending to 20 degrees; left lateral 
bending to 35 degrees; right rotation to 55 degrees; and left 
rotation to 70 degrees with pain in the right shoulder on all 
ranges of motion.  The examiner reviewed the Veteran's x-rays 
of his cervical spine from April 2005, which showed 
degenerative disc disease with spondylosis, bilateral 
foraminal stenosis, and anterior cervical fusion at C6-7.  
The examiner noted that the Veteran had no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

The Veteran testified at his hearing in October 2008 that he 
had constant pain in his neck and pain with any movement.  He 
testified that he had no physician prescribed bed rest.  The 
Veteran also testified about having headaches.  

Private medical records dated in November 2008 show that the 
Veteran's range of motion was flexion to 15 degrees with 
pain; extension to 12 degrees with pain, right lateral 
flexion to 22 degrees with pain; left lateral flexion to 24 
degrees with pain; right rotation to 38 degrees with pain; 
and left rotation to 45 degrees with pain.  A note indicates 
that the Veteran's ranges of motion were the averages of 
three measures.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Here, as will be 
discussed below, the Board has found medical evidence 
warranting a staged rating for this increased rating claim.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected joint disability.  

A General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the new General Rating Formula, a 
20 percent evaluation is for application with forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is for 
application when there is forward flexion of the cervical 
spine of 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
cervical spine.

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Note (1), which follows the rating criteria, indicates that 
for purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

Here, the evidence shows that forward flexion of the cervical 
spine has been shown to be limited to 35 degrees prior to 
November 4, 2008, and 15 degrees since November 4, 2008.  
Therefore, the Board concludes that the evidence of record 
more nearly approximates the criteria required for a 30 
percent rating as of November 4, 2008.  As such, a rating of 
30 percent for the Veteran's cervical spine disability is 
warranted effective as of the November 4, 2008, private 
medical record that showed the Veteran's flexion limited to 
15 degrees.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5242.  Prior to that time, the Veteran's forward flexion 
was shown to be limited to 35 degrees.  A 30 percent rating 
is therefore not warranted prior to November 4, 2008.  The 
Board also finds that a higher rating of 40 percent is not 
warranted at any time during this appeal as the evidence does 
not show that the Veteran has ever been diagnosed with 
ankylosis of the cervical spine.

Regarding whether the Veteran is entitled to a higher rating 
under Diagnostic Code 5243, the evidence shows that the 
Veteran has not had incapacitating episodes as defined above.  
At both examinations, in April 2006 and May 2007, and at his 
hearing in October 2008, the Veteran denied physician 
prescribed bed rest.  Therefore, a higher rating is not 
available under Diagnostic Code 5243.  

Based on the all of the relevant medical evidence of record, 
the Board finds that the Veteran's cervical spine disability 
picture more nearly approximates the criteria required for a 
30 percent rating from November 4, 2008.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the cervical 
spine disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's cervical spine 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
experienced by the Veteran are specifically contemplated by 
the criteria discussed above.  38 C.F.R. § 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the cervical spine prior to 
November 4, 2008, is denied.

Entitlement to a 30 percent rating for degenerative disc 
disease of the cervical spine from November 4, 2008, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


